WEBB, Judge.
This proceeding to remove the respondent as guardian for George Wesley Thomas was brought under G.S. 33-9 which provides in part:
“The clerks of the superior court have power and authority on information or complaint made to remove any fiduciaries appointed under the provisions of this Chapter
(3) Where the fiduciary neglects to educate or maintain the ward or his dependents in a manner suitable to their degree.”
The appellant contends that the evidence before the Clerk and the Superior Court conclusively showed that the ward was not maintained in a manner suitable to the degree to which the estate would permit. He argues that it is evident that with the resources available, the guardian has neglected to maintain the ward in a manner suitable to his degree. We cannot so hold.
We believe the evidence shows the guardian has expended for his ward each year an amount which is a few hundred dollars less that his average annual income. We cannot say that the Clerk or the Superior Court was in error in holding that this evidence *498was not sufficient to prove the respondent had neglected to maintain Mr. Thomas in a manner suitable to his degree. We believe that the evidence shows that considering Mr. Thomas’ income, his guardian has provided him with funds which are adequate for his support. We note that the incompetent owns non-income producing real property. The guardian may want to consider selling this property and invest the proceeds of the sale in such a way as to produce more income for his ward.
Affirmed.
Judges Arnold and Braswell concur.